UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2074


DILLON MVURI,

                    Plaintiff - Appellant,

             v.

INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACE
WORKERS; AMERICAN AIRLINES, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:18-cv-00875-TSE-MSN)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dillon Mvuri, Appellant Pro Se. Jeffrey Andrew Bartos, GUERRIERI BARTOS &
ROMA PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dillon Mvuri appeals the district court’s order denying relief on his civil complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Mvuri v. Int’l Ass’n of Machinists & Aerospace

Workers, No. 1:18-cv-00875-TSE-MSN (E.D. Va. Sept. 11, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2